

STOCK PURCHASE AGREEMENT


This stock purchase agreement dated January 3, 2007 by and between Accutone
Inc., a Pennsylvania Corporation with offices at 45 Ludlow Street, Yonkers, New
York, 10705, hereafter referred to as “Seller,” and John Treglia, President of
the Company, with offices located at 45 Ludlow Street, Yonkers, New York, 10705,
hereafter referred to as “Buyer,” and Comprehensive Healthcare Solutions, a
Delaware corporation with offices located at 45 Ludlow Street, Yonkers, New
York, 10705, the sole shareholder of Accutone, Inc.


Whereas, Interstate Hearing Aid, Inc., hereafter “Interstate”, a Pennsylvania
corporation the shares of which are wholly owned by Seller; and
 
Whereas, Interstate is insolvent, and which owes, among other obligations, in
excess of $250,000 in federal and state withholding taxes for the years 2001
through 2006


Whereas, Buyer is desirous of obtaining all the issued and outstanding shares of
stock and assets of Interstate; and


Now therefore in consideration of the mutual covenants herein contained, it is
hereto agreed by and between the parties as follows:
 

1.  
Purchase Price- The purchase price shall be the assumption by Buyer of, among
other obligations, in excess of $250,000 in federal and state withholding taxes
for the years 2001 through 2006.



At closing, Seller shall deliver to Buyer all the issued and outstanding shares
of stock of Interstate or, in the event that the shares of stock are lost and
not capable of delivery, an affidavit attesting to the fact that the shares have
not been previously sold or pledged by delivery to any creditor or third party.





2.  
Sellers Warranty - The Seller owns the stock of Interstate free and clear of all
liens, encumbrances, claims and charges of every kind. The Seller has the full
right to transfer the said stock and assets to the Buyer free and clear of all
liens, encumbrances, claims and other charges of every kind and without
violating any agreement or understanding to which the Seller is the party or by
which it is bound. Seller has authorized this transaction by act of its board of
directors duly effectuated in accordance with its rules and bylaws and the
signatory hereto has the authority to execute all documents necessary and
appropriate to consummate same on Seller’s behalf.



3. Disclosure - No representation or warranty by the Seller in this Agreement or
in any other exhibit, list, certificate, or document contains or will contain
any untrue statement of material fact.

 
 

--------------------------------------------------------------------------------

 



4. Indemnification by the Seller - The Seller shall defend, indemnify and hold
the Buyer harmless from and against all actual or potential claims, demands,
liabilities, damages, losses, and out of pocket expenses including reasonable
attorneys fees whether or not reduced to judgment, order or award caused by or
rising out of the breach of any agreement or any representation or warranty made
by the Seller in this agreement, or in any exhibit, list, certificate, or
document delivered by it pursuant hereto and Buyer shall have the right to
offset against any monies owed to Seller.


5. Indemnification by the Buyer - The Buyer shall defend, indemnify and hold the
Seller harmless from and against all actual or potential claims, demands,
liabilities, damages, losses, and out of pocket expenses including reasonable
attorneys fees whether or not reduced to judgment, order or award caused by or
rising out of the breach of any agreement or any representation or warranty made
by the Buyer in this agreement, or in any exhibit, list, certificate, or
document delivered by it pursuant hereto and Seller shall have the right to
offset against any monies owed to Buyer


6. Inspection - Buyer has had adequate opportunity to inspect the books and
records of Interstate and to perform any due diligence Buyer may wish, and Buyer
is satisfied with the condition of the corporation organizationally, financially
and otherwise, and Buyer takes title to the shares of stock and assumes control
of the Interstate corporate entity, in “as is” condition with no representations
or warranties by Seller of any kind as to the condition of the business of the
Interstate entity. Buyer affirms and acknowledges that he has not relied upon
any representation, warranties, evaluations, assessments, or promises of any
kind by any person or entity associated with Seller in electing to purchase the
shares of Interstate, except for the representations explicitly made in this
agreement. 


7. Further Assurances - Each of the parties will, at the request of the Buyer,
from time to time, execute and deliver such further instruments and will take
other actions reasonably required to consummate the transactions contemplated by
this Agreement.
 
8. Governing Law - This Agreement shall be governed by construed, and enforced
in accordance with the laws of the Commonwealth of Pennsylvania.


9. Headings for Reference Only - The section and paragraph headings in this
Agreement are for convenience of reference only and shall not be deemed to
modify or limit the terms of this Agreement.


10. Notices - Any notice, communication, demand, or other writing required or
permitted to be given, made or accepted by any party to this Agreement shall be
given by personal delivery or by depositing the same in the United States mail,
properly addressed, postage pre-paid and registered or certified with return
receipt requested. A notice given by personal delivery shall be effective upon
delivery, and a notice given by registered or certified mail shall be deemed
effective on the second day after such deposit. For a notice given in accordance
herewith as follows:
 
 
 
 

--------------------------------------------------------------------------------

 

 
If to the Buyer, 45 Ludlow Street, Yonkers, New York, 10705 If to the Seller, 45
Ludlow Street, Yonkers, New York, 10705


11. Entire Agreement and Amendment - Heirs and Assigns - This Agreement states
the entire Agreement reached between the parties hereto with respect to the
transactions contemplated, and supersedes all prior or contemporaneous
agreements, understandings, representations and warranties between the parties
and may not be amended accept by written instrument executed by the parties
hereto. This Agreement shall inure to the benefit to the respective parties,
their heirs and assigns.


IN WITNESS WHEREOF, the parties have delivered and executed this Agreement on
the day and year first above written.




ACCUTONE - SELLER   JOHN A. TREGLIA, BUYER
 

 
By: /s/ John Treglia        By: /s/ John Treglia   
    JOHN TREGLIA          JOHN TREGLIA, BUYER




COMPREHENSIVE HEALTHCARE SOLUTIONS, INC.




By:     /s/ John Treglia  
JOHN TREGLIA 







